

116 S4989 IS: Human-Services Emergency Logistic Program Act of 2020
U.S. Senate
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4989IN THE SENATE OF THE UNITED STATESDecember 9, 2020Mr. Casey (for himself, Mrs. Gillibrand, Ms. Duckworth, Mr. Merkley, Ms. Hirono, Mr. Brown, Mr. Blumenthal, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo facilitate nationwide accessibility and coordination of 211 services for information and referral for mental health emergencies, homelessness needs, other human services needs, and for other purposes.1.Short titleThis Act may be cited as the Human-Services Emergency Logistic Program Act of 2020 or the HELP Act of 2020.2.PurposesThe purposes of this Act are as follows:(1)To strengthen the existing 211 services in States throughout the Nation.(2) To increase the availability, reliability, and responsiveness of 211 information and referral across the country, 24 hours a day, 365 days a year.(3)To reduce the use of 911 services for circumstances not related to law enforcement, fire, or medical emergencies.(4)To more efficiently connect individuals with needed human services.(5)To reduce the arrests, incarcerations, and law enforcement violence that occur from inappropriate 911 emergency referrals.3.Allotments to strengthen nationwide accessibility and coordination of 211 service for information and referral for human services(a)In generalOut of amounts appropriated under section 4(a) that remain after application of section 4(b), the Secretary of Health and Human Services (referred to in this Act as the Secretary), acting through the 211 National Board, shall make an allotment to each State, in accordance with the formula developed under subsection (b), to carry out a program for the purposes of—(1)ensuring 211 services are accessible to all individuals in each State; and (2)strengthening the reliability, accessibility, and responsiveness of methods of communication through the 211 service, in order to provide information and referrals with respect to human services, including mental health emergency resources, homelessness resources, suicide prevention resources, domestic violence resources, resources to identify and address child and elder abuse and exploitation, caregiver and child care resources, and other human service needs. (b)Allotments to States(1)In generalFor purposes of making allotments under this section, the Secretary shall develop a formula for determining the allotment amounts for each State. Such formula shall be based on population, population density, poverty rate, and other evidence-based predictive data related to the needs of the State for, and access to, human services. Allotments made under this section, and the services provided through such allotments, shall not supplant funding otherwise made available to the State for such purposes, or services otherwise provided by the State for such purposes.(2)Non-Federal contributionsA State may not be eligible for an allotment under this section unless the State ensures that at least 25 percent of the resources of the program funded by the State allotment will be derived from non-Federal sources, which may include in-kind contributions of goods or services.(3)Requirement regarding State allotment amountsOf the amounts allotted to a State under this section, not more than 15 percent shall be allocated for evaluation, training, and technical assistance, and for management and administration of subgrants awarded under this section. (4)Administrative costsFrom the allotment made to a State under this subsection, the State 211 Collaborative may retain the greater of 1/2 of 1 percent of such allotment or $50,000, for administrative costs.(c)211 National Board(1)In generalThe Secretary shall establish a 211 National Board for purposes of—(A)managing and allocating funds under this section, including making allotments to States; (B)reviewing State plans for implementing and maintaining 211 systems; and(C)evaluating State 211 systems. (2)Membership(A)In generalThe 211 National Board shall be comprised of not fewer than 15 members selected by the Secretary in accordance with subparagraph (B), of which 7 shall be permanent members, and 8 shall serve 3-year, rotating terms.(B)Members(i)Permanent membersThe 7 permanent members shall be comprised of one representative from each of—(I)the Alliance of Information and Referral Systems;(II)United Way Worldwide;(III)the National Council on Independent Living;(IV)the National Association of Area Agencies on Aging;(V)the Bazelon Center for Mental Health Law;(VI)the Leadership Conference on Civil and Human Rights; and(VII)the National Alliance to End Homelessness.(ii)Rotating membersThe 8 rotating members shall be selected by the Secretary, with input from stakeholders and advocates, and shall include—(I)2 representatives of faith-based organizations dedicated to providing human services;(II)1 representative of an organization dedicated to ensuring racial and ethnic equity;(III)1 representative of a disability organization operated by a majority of people with disabilities;(IV)1 representative of an organization representing older adults;(V)1 representative of an organization representing Tribal and Native peoples;(VI)1 representative of an organization representing LGBTQ+ populations; and(VII)1 representative of a secular organization dedicated to providing human services.(iii)Additional rotating membersIn addition to the members appointed under clauses (i) and (ii), the Secretary may appoint to the 211 National Board up to 4 additional rotating members to represent specific populations or issues. Each such member shall serve a 3-year term.(iv)Ex officio membersEx officio members of the 211 National Board shall include 1 representative from each of—(I)the Department of Health and Human Services;(II)the Department of Education;(III)the Department of Homeland Security; (IV)the Department of Housing and Urban Development; and(V)the Department of Commerce.(3)Fiscal agentThe Office of the Secretary of Health and Human Services shall be the fiscal agent of the 211 National Board.(4)Chair and Vice Chair(A)Chair selectionThe Chair of the 211 National Board shall be selected by the 211 National Board members, from among the permanent members described in paragraph (2)(B)(i), and shall serve a 5-year term.(B)Vice chair selectionThe Vice Chair shall be selected by the 211 National Board members, from among the rotating members described in paragraph (2)(B)(ii), and shall serve a 3-year term.(d)State oversight entities(1)211 Collaboratives(A)In generalA State seeking an allotment under this section, not later than 3 months after receiving an allotment, shall appoint a lead entity (referred to in this section as a 211 Collaborative) for purposes of meeting the requirements of this subsection. (B)211 CollaborativeA State lead entity shall be treated as the State 211 Collaborative under this subsection if the entity—(i)(I)exists for such purpose—(aa)under State law; or(bb)by order of the State public utility commission; and(II)collaborates, to the extent practicable, with the entities listed in clause (ii); or(ii)is a collaborative entity established by the State for such purpose from among representatives of—(I)an informal, existing 211 statewide collaborative in the State;(II)State agencies; (III)community-based organizations, including—(aa)organizations representing older adults;(bb)organizations representing people with disabilities;(cc)where appropriate, organizations representing Native peoples and Tribal nations;(dd)organizations representing people with mental health disabilities; and(ee)organizations led by Black people, indigenous people, or people of color working to end racism;(IV)faith-based organizations dedicated to providing human services;(V)nonprofit organizations providing human services;(VI)comprehensive and specialized information and referral providers, including area agencies on aging, aging and disability resource centers, and 211 call centers;(VII)State and regional foundations; and(VIII)businesses headquartered in, or with significant presence in, the State.(2)211 State Oversight Council(A)In generalEach State receiving an allotment under this section shall establish a 211 State Oversight Council (referred to in this section as a Council) to provide guidance and oversight of the 211 system to the State 211 Collaborative. (B)Members(i)In generalEach Council shall be comprised of not more than 25 stakeholders and service providers appointed by the governor of the State for staggered 3-year terms, including—(I)at least 3 representatives of human service providers;(II)at least 2 adults over the age of 60;(III)at least 3 people with disabilities;(IV)at least 3 additional people with mental health disabilities;(V)at least 1 individual with a child under 18 years of age;(VI)at least 1 individual caring for an older adult;(VII)at least 1 individual providing support for a relative with a disability; (VIII)at least 3 individuals who are members of a family that receives means tested Federal benefits, such as temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); and (IX)at least 1 business representative.(ii)Conflicts of interestNo Council member may be an employee of an entity that receives a subgrant from the State 211 Collaborative.(iii)Chair and Vice ChairWith respect to each Council, the Council shall select from among its members a Chair, who shall be a recipient of human services, and a Vice Chair, who shall be a provider of human services or a business representative. (C)DutiesEach Council shall be responsible for—(i)reviewing the annual State 211 application to the 211 National Board;(ii)reviewing the annual 211 Collaborative budget;(iii)identifying topics for, and ensuring an evaluation of, the State 211 service consistent with subsection (h)(2);(iv)monitoring the State 211 service to ensure that such 211 service is racially equitable; and(v)making recommendations to increase the awareness and effectiveness of 211 services in all parts of the State and all communities.(e)ApplicationThe 211 Collaborative of a State, on behalf of each State seeking an allocation under this section, acting under the direction of the State governor, shall submit an annual application to the 211 National Board for such an allocation, at such time, in such manner, and containing such information as the Secretary may require, including the following:(1)A description of how the 211 Collaborative will—(A)ensure that every resident of the State with phone or internet service can connect to the 211 service at no charge; and(B)make available, throughout the State, 211 service information and referral with respect to human services, including information on the manner in which the 211 Collaborative will develop, sustain, and evaluate the 211 service program. (2)Information on the sources of funding and other resources for the State 211 service for purposes of meeting the requirements under subsection (b)(2). (3)Information describing how the 211 Collaborative will provide to all individuals in the State, to the extent practicable, a statewide database available via the internet, that will allow such individuals to search for programs or services that are available from human services programs in the State. (4)Assurances that all activities and information provided by the 211 service and all entities receiving subgrants pursuant to this section will be accessible according to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), and part 1194 of title 36, Code of Federal Regulations (or any successor regulations).(5)Any additional information the Secretary may require. (f)Subgrants(1)AuthorityFor purposes of carrying out a program in a State, the State 211 Collaborative may make subgrants to such entities as the Collaborative determines appropriate, which may include subgrants to provide funds—(A)for the provision of 211 service;(B)for the operation and maintenance of 211 call centers;(C)for the collection and display of information in the statewide database;(D)for increasing public awareness of 211 service in the State;(E)for coordination of the State’s 211 service, including the collection, accessibility, and display of information through a national data platform; (F)to conduct statewide and regional planning;(G)for start-up costs of extending 211 service to unserved areas, including costs of software and hardware upgrades and telecommunications and internet costs;(H)to ensure that 211 service is accessible, consistent with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), and part 1194 of title 36, Code of Federal Regulations (or any successor regulations);(I)for staffing;(J)for training;(K)for activities related to accreditation;(L)for the evaluation of State 211 activities;(M)for internet hosting and site development and maintenance for a statewide database;(N)for cloud-based data and messaging capacity;(O)to integrate or consolidate 211 services within the State;(P)to integrate or share resources and service-level data with national platforms hosted by the 211 National Board;(Q)to prepare and submit State and national reporting requirements and other activities approved by the 211 State Oversight Council; or(R)to carry out other activities approved by the 211 National Board. (2)ConsiderationsIn awarding a subgrant under this subsection, a lead entity shall consider—(A)the ability of the entity seeking the subgrant to carry out activities or provide services consistent with this Act;(B)the extent to which the award of the subgrant will facilitate equitable geographic distribution of subgrants under this section to ensure that rural communities have access to 211 service; and(C)the extent to which the recipient of the subgrant will establish and maintain cooperative relationships with specialized information and referral centers, including Child Care Resource and Referral Agencies, crisis centers, referral agencies for aging or disability services, 911 call centers, and 311 call centers, if applicable.(g)Use of State allotment and subgrant amounts(1)In generalAmounts awarded as State allotments or subgrants under this section shall be used solely—(A)to make available 211 service to all individuals in a State via voice, short message service or other messaging, internet, or other telecommunication methods; or(B)for community information and referral with respect to human services, among individuals, families, and agencies seeking such services and the providers of such services.(2)RequirementsIn making 211 service available, the recipient of a State allotment or subgrant shall, to the maximum extent practicable—(A)abide by the Key Standards for 211 Centers as specified in the Standards and Quality Indicators for Professional Information and Referral published by the Alliance of Information and Referral Systems; and (B)collaborate with public and private human services organizations and existing national, regional, and local information and referral systems to provide an exhaustive and comprehensive database of services from which to provide information or referrals to individuals using the 211 service.(3)Use of subgrant fundsAmounts awarded through a subgrant under subsection (f) may be used by the subgrant recipient for the purposes described in subsection (f)(1).(h)Reports and evaluations(1)Annual reportsThe State 211 collaborative of each State receiving an allotment under this section shall submit to the 211 National Board, not later than 60 days after the end of each fiscal year in which such allotment is made, a report on the program funded by the State allotment. Each report shall—(A)describe the activities or services funded by the State allotment;(B)assess the effectiveness of such activities and services in making available, to all residents of the State with service, 211 service for information and referrals with respect to human services in accordance with the provisions of this section; and(C)assess the effectiveness of collaboration with human services resource and referral entities and service providers.(2)EvaluationEach State 211 Collaborative shall award a contract to an independent entity to conduct an evaluation of the State 211 system biennially. The evaluation shall address—(A)the effectiveness of the State 211 service at connecting residents to needed human services;(B)the effectiveness of collaborations among 211 partners;(C)the effects of the State 211 service on 911 law enforcement, fire, and medical emergency services;(D)the comprehensiveness of the information in the State 211 database;(E)public awareness of the State 211 service;(F)user satisfaction with the State 211 service; and(G)other topics identified by the 211 State Oversight Councils.(i)DefinitionsIn this section:(1)211 serviceThe term 211 service means providing residents with information and referrals, via voice telephone, text telephone, short message service, text, internet phone, or other telecommunication methods, with respect to health and human services and other provider agencies.(2)Human servicesThe term human services means services that—(A)assist individuals in becoming more self-sufficient, in preventing dependency, and in strengthening family relationships; (B)address social determinants of health;(C)support personal and social development; or(D)help ensure the health and well-being of individuals, families, and communities.(3)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.4.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this Act $350,000,000 for each of fiscal years 2021 and 2022 and $300,000,000 for each of fiscal years 2023 through 2027.(b)ReservationOf the amount appropriated under this section for a fiscal year, the 211 National Board may reserve 1/2 of 1 percent for administrative and national coordinating activities.(c)AvailabilityAmounts appropriated pursuant to this section shall remain available until expended.